Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 1 of 20



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

     Civil Action Number:

     JUAN CARLOS GIL,

            Plaintiff,

     vs.

      LATAM AIRLINES GROUP S.A. INC
     d/b/a www.latam.com,

            Defendant.


                                             COMPLAINT


            COMES NOW Plaintiff Juan Carlos Gil (“Plaintiff”), by and through his

     undersigned counsel, and hereby files this Complaint and sues Defendant LATAM

     Airlines Group S.A. Inc (“Defendant”) for injunctive relief, attorney’s fees and costs

     (including, but not limited to, court costs and expert fees) pursuant to Title III of the

     Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189

     (“ADA”), 28 C.F.R. Part 36 and alleges as follows:

                                  INTRODUCTORY STATEMENT

           1.          Plaintiff brings this action in Federal Court to stop the marginalization of

     blind, vision impaired, and low vision patrons of Defendant LATAM Airlines Group S.A.

     Inc’s business.




                                                    1
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 2 of 20



           2.       Businesses can make choices (unlike visually impaired individuals) and

     can either make their business inclusive, or they can make them effective Zones of

     Discrimination and exclude the visually-impaired.

           3.       When business owners do not take steps necessary to notice people of

     their businesses limitations to provide auxiliary aids and services, they are not only

     marginalizing the visually impaired community, but they are actively excluding them

     from their business, which in fact segregates the disabled into being non-participants, i.e.:

     second-class citizens.

           4.       This case arises out of the fact that Defendant LATAM Airlines Group

     S.A. Inc has operated its business in a manner and way that completely excludes

     individuals who are visually impaired from access to Defendant’s business based upon

     Defendant’s failure to provide auxiliary aids and services for effective communications.

           5.       This complaint seeks declaratory and injunctive relief to correct

     Defendant’s policies and practices to include measures necessary to ensure compliance

     with federal law, to provide auxiliary aids and services for effective communication in

     Defendant’s business (which includes Defendant’s Website) so that Plaintiff (and other

     individuals who are visually impaired) can access and communicate with Defendant

     effectively and timely such that Plaintiff’s access to Defendant’s airplanes not impeded;

     as such impediment has rendered Defendant’s business not fully accessible to the visually

     impaired.

                                   JURISDICTION & VENUE

           6.       This is an action for declaratory and injunctive relief pursuant to Title III

     of the Americans With Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 U.S.C. §




                                                  2
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 3 of 20



     1331, 28 C.F.R. § 36.201 and to prevent discrimination which includes equal access and

     effective communications with Defendant’s business.

             7.        Venue in this Court is proper pursuant to 28 U.S.C. §1391(b) because the

     Defendant is conducting business within the jurisdiction of this court by virtue of the fact

     Defendant’s www.latam.com website is available to the general public within this

     district, therefore, the acts constituting the violation of the ADA occurred in this District.

     Further, Defendant’s airplane transportation service is available the public within this

     district. In addition, the Defendant is authorized to conduct business within the state of

     Florida as a foreign for profit corporation.

             8.        Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C. §§

     2201 and 2202.

                                                 THE PARTIES
     Juan Carlos Gil

             9.        Plaintiff Juan Carlos Gil is a resident of the state of Florida.

            10.        Plaintiff is legally blind and a member of a protected class under the ADA,

     42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR

     §§36.101 et seq. and in 42 U.S.C. 3602, §802(h).                Plaintiff suffers optic nerve damage

     and is legally blind. Plaintiff also suffers from cerebral palsy, is unable to walk, and is

     confined to a wheelchair. Plaintiff is substantially limited in the major life activity of

     seeing. Plaintiff’s disability is defined in 28 C.F.R. §36.105(b)(2) and §36.105(2)(iii)(B).

            11.        Plaintiff is an athlete who travels for his athletic triathlon endeavors, and

     also is an advocate for the rights of blind and wheelchair bound disabled individuals.1


     1
       Juan Carlos Gil has traveled to speak on disabled rights, written letters, and mentored other disabled
     individuals as well as being the Plaintiff in the Landmark Historic federal trial over Web Accessibility



                                                          3
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 4 of 20



            12.        In the past years, Plaintiff has traveled to Venezuela, Columbia, Arizona,

     Orlando, and Boston to attend various conventions and meetings to advance the rights of

     the disabled. Such events include, but are not limited to, the National Federation for the

     Blind convention in Orlando2, the American Counsel for the Blind conferences3 and

     various focus groups and meetings throughout the east coast (including New York and

     Boston).

            13.    Plaintiff can only use/comprehend internet content that interfaces with his

     screen reader software. Plaintiff also requires that electronic document information in

     an accessible format such as HTML or an accessible PDF format.

     LATAM Airlines Group S.A. Inc

            14.       Defendant LATAM Airlines Group S.A. Inc is the owner and operator of

     an air transportation business under the brand name “LATAM Airlines.”

            15.       Defendant’s operations are based in Chile, and its transportation services

     expanding across the world. Defendant LATAM Airlines Group S.A. Inc is a publicly

     traded airline holding company, and is considered the largest airline in Latin America.

                                                     FACTS

            16.       Defendant offers for sale to the public air transportation which services are

     referenced throughout as “goods and services,” and/or “transportation”.

            17.       Since Defendant provides air travel, Defendant is also referenced as

     “Carrier.”



     (Juan Carlos Gil v Winn Dixie Stores, Inc. No. 16-cv-23020); See press release on case:
     www.prweb.com/releases/2017scottrdinin/06civilrights/prweb14437034.htm
     2
       July 2017, 2018
     3
       In 2017 (Nevada) and in 2018 (Wisconsin)



                                                         4
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 5 of 20



           18.      At all times material hereto, Defendant is an organization which (under the

     brand name “LATAM Airlines”) owns and/or operates airplanes. Space (seats) on each

     one of Defendant’s airplanes is available for hire by the public. As the owner and operator

     of transportation for hire, Defendant engaged in commerce (travel, trade, traffic,

     commerce, transportation) as defined at 42 U.S.C. §12181(1),and is therefore subject to

     the Americans with Disabilities Act (the ADA).

           19.      When used by the public for travel/transportation, LATAM Airlines also

     provides dining service. Therefore, besides being a mode of transportation, Defendant’s

     airplanes are each a place of public accommodation as defined as “[A] restaurant, bar, or

     other establishment serving food or drink,” pursuant to 42 U.S.C. §12181(7)(B) and 28

     C.F.R. Part 36. Defendant’s airplanes etc. are also referenced throughout as “Place(s) of

     Public Accommodation,” and/or “aircraft(s)”.

           20.      Seats on Defendant’s aircrafts are available to be reserved by the public

     through various airports across the United States. One such airport where Defendant’s

     aircraft may be accessed through is Miami International Airport, which is close to the

     Plaintiff’s home.

           21.      The Defendant controls, maintains, and/or operates a collection of related

     web pages, including multimedia content, typically identified with a common domain

     name, and published on at least one web server; namely the domain located at a website

     called www.latam.com (“Website”).

           22.      Defendant’s Website is an electronic storefront and business permits the

     public to obtain information on: LATAM Airlines aircraft, travel policies, time and date

     schedule of flights, as well as the cost for travel during various dates and times, policy on




                                                  5
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 6 of 20



     luggage, policy on service animal travel, and to purchase tickets for travel, as well as

     other information Defendant is interested in communicating to the public.

             23.       For all of these reasons, Defendant’s Website is an integral part of the

     goods and services offered by Defendant. By this nexus, the Website is characterized as a

     Place of Public Accommodation pursuant to Title III, 42 U.S.C. §12181(1) and 42 U.S.C.

     §12181(7)(B) of the ADA4.

             24.       Within Defendant’s Website the public can access provided electronic

     documents on demand. Defendant offers the public access to its electronic documents

     online though Portable Document Format, which is commonly referred to as “electronic

     documents” or “PDFs.”

             25.       The electronic documents offered in Defendant’s Website were not coded

     for accessible to screen reader software or provided in an HTLM format.

             26.       Due to his family and friend connections, Plaintiff is a frequent traveler to

     Venezuela and Columbia. Plaintiff is always interested in price and quality of service for

     his flights and so is interested in LATAM Airlines flight service to Venezuela and

     Columbia.

             27.       Since travel by aircraft is customarily scheduled, reserved and pre-paid

     online, Plaintiff has been compelled to visit Defendant’s Website to reserve and pre-pay

     for travel on LATAM Airlines flight service to Venezuela and Columbia.



     4
       “The Department of Justice has long taken the position that both State and local government
     Websites and the websites of private entities that are public accommodations are covered by the ADA. In
     other words, the websites of entities covered by both Title II and Title III of the statute are required by
     law to ensure that their sites are fully accessible to individuals with disabilities.” ( See: Statement of Eve
     Hill Senior Counselor to the Assistant Attorney General for the Civil Rights Department of Justice -
     Before the Senate Committee on Health, Education, Labor & Pensions United States Senate – Concerning
     The Promise of Accessible Technology: Challenges and Opportunities – Presented on February 7, 2012.



                                                            6
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 7 of 20



               28.        In April 2019, Plaintiff went to Defendant’s Website to learn about the

     Carrier’s times, dates, and prices of scheduled flights and to reserve and pre-pay for

     travel.

               29.        Defendant’s Website was inaccessible so Plaintiff Gomez and Open

     Access members could not (among other things):

                     a.   Find out travel (dates and times) schedule;
                     b.   Find out the prices for scheduled travel (trips);
                     c.   Learn about the Carrier’s luggage policy;
                     d.   Learn about the Carrier’s policies for travel with service animals; and
                     e.   Learn about other policies and travel restrictions.

               30. The failure to obtain the information needed precluded Plaintiff’s ability to

     patronize LATAM Airlines because Plaintiff needs to plan his airline travel in advance

     and pre-purchase his airline tickets for travel.

               31.        In this Smartphone era (the age of information technology), Defendant’s

     provision of a Website is an essential part of the services offered, and is no different than

     the customer service which Defendant provides to the public as part of its product and

     service offering.

               32.        Defendant’s Website is not designed with consideration for Universal

     design. Universal design is necessary so visually impaired individuals who use screen

     reader software can access the Website5. Furthermore, Defendant’s Website does not

     have the indication of website accessibility6.



     5
       “Universal design is the design of products and environments to be usable by all people, to the greatest
     extent possible, without the need for adaption or specialized design.” Kalbag, Laura (2017), by
     Accessibility for Everyone, (p. 5)


     6




                                                          7
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 8 of 20



            33. Plaintiff has tried and been unable to access and comprehend Defendant’s

     Website and the electronic documents located therein. By denying Plaintiff the

     opportunity to comprehend its Website and the electronic documents therein due to

     Plaintiff’s disability (visual impairment), Defendant has denied Plaintiff the opportunity

     to use the internet to book travel on LATAM Airlines as accommodations are made

     available to the sighted public.

            34.       Plaintiff’s inability to communicate with Defendant’s carrier business has

     created a virtual barrier which resulted in an effective barrier to access to Defendant’s

     travel services has hindered, impeded and inhibited Plaintiff’s access to Defendant’s

     physical travel modalities.

            35.       Plaintiff’s expectation of participating in online purchase of travel passage

     has been vanquished since he cannot access Defendant’s Website to avail themselves of

     the latest services which Defendant offers to the public.

            36.       While Defendant addresses individuals with disabilities on its Website7,

     and provides information on how its physical Place(s) of Public Accommodation

     accommodate individuals with disabilities, the fact is that its Website is inaccessible to

     blind individuals. Therefore, despite Defendant’s notice of accessibility within its

     Website, Defendant’s Website is not accessible to the visually impaired.

            37. The fact that Plaintiff could not access the Defendant’s Website and could

     not comprehend the electronic documents contained therein left him excluded from

     accessing the travel modalities which Defendant makes available for the public further


     7
       https://www.latam.com/en_us/travel-information/special-assistance/special-needs ;
     https://www.latam.com/en_us/transparency/customer-service-plan ; https://www.latam.com/en_us/travel-
     information/traveling-with-pets



                                                       8
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 9 of 20



     left him with the feeling of segregation, rejection, isolation, and unable to participate in

     his own business affairs (such as in this case making travel plans and purchasing

     passage for travel) in a manner equal to that afforded to others who are not similarly

     disabled.

            38.      Plaintiff’s inability to fully use Defendant’s Website and the electronic

     documents therein has hindered, impeded and inhibited their access to Defendant’s goods

     and services (which include travel modalities.

            39.      Plaintiff has suffered as a result and has suffered particularized harm and

     an injury in fact.

            40.      Plaintiff cannot make proper arrangements for transportation without the

     ability to know in advance the available times and dates of travel (schedules) and prices

     for travel and purchase the fair for travel (as is customary), which service is available

     online to the public through Defendant’s Website.

            41.      Plaintiff has a concrete plan to travel to Colombia and Venezuela in 2019

     and also in 2020 and to become a customer of LATAM Airlines.

            42.      By denying Plaintiff the opportunity to use its Website and utilize the

     electronic documents therein due to a disability, Defendant has denied Plaintiff the

     opportunity to participate and benefit Defendant’s travel services as afforded to the

     public.

            43. Plaintiff will suffer continuous and ongoing harm from Defendant’s

     omissions, policies, and practices set forth herein unless enjoined by this Court.




                                                   9
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 10 of 20



             44.       On information and belief, Defendant has not initiated an ADA policy for

     effective communication to insure full and equal use of their business by individuals with

     disabilities.

             45.       On information and belief, Defendant has not provided transparency to the

     public by disclosing its intent to correct the inaccessibility of its Website and the

     electronic documents therein.

             46.       On information and belief, Defendant has not offered any form of

     electronic documents in an accessible format for blind or visually impaired individuals.

             47.       Thus, Defendant has not provided full and equal enjoyment of the

     services, facilities, privileges, advantages, and accommodations which it provides to the

     public.

             48.       All Public Accommodations must insure that their Places of Public

     Accommodation provide Effective Communication for all members of the general

     public, including individuals with disabilities.

             49.       On information and belief, Defendant is aware of the common access

     barriers and barriers to effective communication within its Website and the electronic

     documents therein which prevent individuals with disabilities who are visually impaired

     from the means to comprehend the information presented therein.

             50.       Defendant and alike air carriers are fully aware of need to provide full

     access to all visitors to its Website.8



     8
       Major Retailing Trade Magazines have been publishing articles to alert retailer of the need to update their
     websites in light of current legal trends and cases e.g.
     (https://www.digitalcommerce360.com/2016/04/01/web-accessibility-what-e-retailers-need-know/),
      (www.retailingtoday.com/article/lawsuit-highlights-importance-ada-compliance )



                                                          10
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 11 of 20



            51.        At the present time and since the Website’s inception, Defendant has

     provided inadequate service, and ineffective communications and services. Plaintiff’s

     injuries are real, has occurred and is continuing. Plaintiff’s injury will continue to occur

     until it is absolutely clear that Defendant’s wrongful behavior is remedied.

            52.        Such barriers result in discriminatory and unequal treatment of individuals

     with disabilities who are visually impaired and result in punishment and isolation of blind

     and low vision individuals from the rest of society.

            53.        Plaintiff has no plain, adequate, or complete remedy at law to redress the

     wrongs alleged hereinabove and this suit for declaratory judgment and injunctive relief is

     his only means to secure adequate redress from Defendant’s unlawful and discriminatory

     practices. No price can be put on Plaintiff’s inability to investigate, compare and obtain

     travel options.

            54.        Notice to Defendant is not required as a result of Defendant’s failure to

     cure the violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28

     U.S.C. §§ 2201, 2202.

            55.        Plaintiff has retained the civil rights law office of Scott R Dinin, P.A. and

     has agreed to pay a reasonable fee for services in the prosecution of this cause, including

     costs and expenses incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs

     and expenses paid by Defendant LATAM Airlines Group S.A. Inc.

       COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

            56.        It is irrefutable that the ADA and implementation of ADAAG requires that

     Public Accommodations (and Places of Public Accommodation) are required to ensure

     that communication is effective.



                                                    11
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 12 of 20



               57.   According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services includes

     “voice, text, and video-based telecommunications products and systems.” 28 C.F.R.

     §36.303(b)(2) specifically states that screen reader software is an effective method of

     making visually delivered material available to individuals who are blind or have low

     vision.

               58.   Section   28    C.F.R.    §36.303(c)    specifically   states   that   public

     accommodations must furnish appropriate auxiliary aids and services where necessary to

     ensure effective communication with individuals with disabilities. “In order to be

     effective, auxiliary aids and services must be provided in accessible formats, in a timely

     manner, and in such a way as to protect the privacy and independence of the individual

     with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

               59.   Part 36 of Title 28 of the C.F.R. was designed and is implemented to

     effectuate subtitle A of Title III of the ADA, which prohibits discrimination on the basis

     of disability by public accommodations and requires places of public accommodation to

     be designed, constructed, and altered in compliance with the accessibility standards

     established by Part 36.

               60.   Defendant’s Website (together with the PDF documents contained therein)

     has not been designed to interface with the widely and readily available technologies that

     can be used to ensure effective communication.

     Applicability of 42 U.S.C. §12181 to the Defendant

               61.   Further, by virtue of the fact that Defendant’s travel services are available

     to the public and each travel modality (aircraft) provides dining service, each is a place




                                                  12
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 13 of 20



     of public accommodation subject to the requirements of Title III of the ADA; 42 U.S.C.

     §12181(7)(B).

           62.       As Defendant is The ADA prohibits any and all barriers which would limit

     access by the visually impaired to such places of public accommodation.

           63.       The virtual barrier to access is just as real as a physical barrier to access,

     for without information as to the goods and services offered and ability to investigate and

     choose a travel modality (aircraft) and a travel carrier (such as Defendant), the visually

     impaired have no access to travel services (as provided by Defendant).

           64.       The www.latam.com website is subject to 42 U.S.C. §12181(1) due to its

     nexus to the business of Defendant in providing the portal/gateway for the public to the

     carrier’s aircraft schedule and prices for travel and offers the public the ability to be

     educated as to the fleet of aircraft, and locations/distances of travel, which in turn allows

     the public to determine if they wish to physically patronize Defendant’s aircraft service.

           65.       The www.latam.com website is also a Place of Public Accommodation

     pursuant to 42 U.S.C. §12181(7)(B) as it serves as an integral part of Defendant’s aircraft

     service as Defendant provides drinks and snacks as part of the onboard travel experience.

           66.       Plaintiff’s position is further supported by recent case law which states

     that organizations which have not fully updated their websites and electronic documents

     to insure accessibility for the visually impaired are not immune to redress.

           67.       No notice is required because under Title III of the ADA, 42 U.S.C. §

     12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a

     class of individuals with disabilities an opportunity to participate in or benefit from the




                                                  13
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 14 of 20



     goods, services, facilities, privileges, advantages, or accommodation, which is equal to

     the opportunities afforded to other individuals.

             68.    Unlawful discrimination includes “a failure to make reasonable

     modifications in policies, practices, or procedures, when such modifications are

     necessary to afford such goods, services, facilities, privileges, advantages, or

     accommodations to individuals with disabilities, unless the entity can demonstrate that

     making such modifications would fundamentally alter the nature of such goods, services,

     facilities, privileges, advantages or accommodations.” 42 U.S.C. §12182(b)(2)(A)(II).

             69.    Unlawful discrimination also includes “a failure to take such steps as may

     be necessary to ensure that no individual with a disability is excluded, denied services,

     segregated or otherwise treated differently than other individuals because of the absence

     of auxiliary aids and services, unless the entity can demonstrate that taking such steps

     would fundamentally alter the nature of the good, service, facility, privilege, advantage,

     or accommodation being offered or would result in an undue burden.” 42 U.S.C.

     §12182(b)(2)(A)(III).

             70.    The use of the internet is at the center of daily life because it is 2018, not

     1996.

     Barriers to Access

             71.    As a result of the inaccessibility of Defendant’s physical business

     precipitated by barriers within its Website and failure of the electronic documents

     contained therein, visually impaired individuals are denied full and equal access to

     Defendant’s travel modalities as Defendant has made available to the public through the




                                                  14
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 15 of 20



     information provided on Defendant’s Website, in derogation of 42 U.S.C. §12101 et.

     seq., and as prohibited by 42 U.S.C. §12182 et. seq.

            72.     The Website does not offer include the universal symbol for the disabled9

     and the indication of website accessibility10 which would permit disabled individuals to

     access the Website’s accessibility information and accessibility protocols.

            73.     There are readily available, well established guidelines on the Internet for

     making websites accessible to the blind and visually impaired. Incorporating the basic

     components to make its Website and electronic documents contained therein accessible

     would neither fundamentally alter the nature of Defendant’s business nor would it result

     in an undue burden to the Defendant.

     PDF Documents

            74.     Defendant’s website contains one or more links to a PDF (electronic

     document) attachment. An example of one such link is the LATAM Airlines

     Sustainability Report11. The PDF attachment’s flat surface does not contain accessible

     coding. Defendant’s electronic documents have not been provided in HTML or with a

     text equivalent.

            75. The failure of Defendant’s electronic documents to be accessible impedes

     Plaintiff from fully accessing the financial services, goods and accommodations

     provided by Defendant and in so doing, Defendant has further discriminated against



     9
                         , or HTML “Accessibility” link for those individuals who are visually impaired


     10
     11
      https://www.latam.com/content/dam/LATAM/LAN/Footer/Sostenibilidad/Reportes%20de%20Sostenibili
     dad/Sustainability_Report_2017_EN.pdf.



                                                     15
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 16 of 20



     Plaintiff.

     Violations of the ADA

            76.      As a result of the inadequate development and administration of

     Defendant’s Website and electronic documents therein, Plaintiff is entitled to injunctive

     relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303 to remedy the discrimination.

            77.      Plaintiff contends that even if Defendant had provided a phone number on

     its Website to assist the visually disabled, this is not equal access. In Cheryl Thurston v

     Midvale Corporation et. al. Case No. BC663214 in the Superior Court of California,

     County of Los Angeles (May 21, 2018), the Court granted plaintiff Summary Judgment

     requiring the defendant to comply with WCAG 2.0 standards finding that “the provision of

     an email or phone number does not provide full and equal enjoyment of Defendant’s

     website (42 U.S.C. §12181(a), but rather imposes a burden on the visually impaired to

     wait for a response via email or call during business hours rather than have access via

     Defendant’s website as other sighted customers. Thus, the email and telephone options do

     not provide communication “in a timely manner” nor do they protect the independence of

     the visually impaired. (28 C.R.R. §36.303(c)(ii).

            78.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

     grant Plaintiff injunctive relief; including an order to:

         a) Require Defendant adopt and implement a web accessibility policy to make

             publically available and directly link from the homepage of the www.latam.com

             website to a statement as to the Defendant’s policy to ensure persons with

             disabilities have full and equal enjoyment of the services, facilities, privileges,

             advantages, and accommodations through its Website.




                                                   16
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 17 of 20



        b) Require Defendant take the necessary steps to make the Website                readily

            accessible to and usable by visually impaired users, and during that time period

            prior to the www.latam.com website’s being readily accessible, to provide an

            alternative method for individuals with visual impairments to access the

            information available on the Website until such time that the requisite

            modifications are made, and

        c) Require Defendant to provide the appropriate auxiliary aids such that individuals

            with visual impairments will be able to effectively communicate with the Website

            for purposes of finding the schedule (time and date) of flights, as well as the cost

            for travel during various dates and times, policy on luggage, policy on service

            animal travel, ability to purchase tickets for travel, and of viewing electronic

            documents provided to the public within Defendant’s Website. During that time

            period prior to the Website’s being designed to permit individuals with visual

            impairments to effectively communicate, requiring Defendant to provide an

            alternative method for individuals with visual impairments to effectively

            communicate so they are not impeded from obtaining the goods and services

            made available to the public through Defendant’s Website.

           79.      For all of the foregoing, Plaintiff has been obligated to retain the

     undersigned counsel for the filing and prosecution of this action. Plaintiff is entitled to

     have reasonable attorneys’ fees, costs and expenses paid by Defendant LATAM Airlines

     Group S.A. Inc.




                                                 17
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 18 of 20



                                      DEMAND FOR RELIEF

             WHEREFORE, Plaintiff Juan Carlos Gil hereby demands judgment against

     Defendant LATAM Airlines Group S.A. Inc and requests the following injunctive and

     declaratory relief permanently enjoin Defendant from any practice, policy and/or

     procedure which will deny Plaintiff equal access to, and benefit from Defendant’s

     services, programs, activities and facilities, as well as:

                 a) The Court issue a declaratory judgment that Defendant has violated

                     Plaintiff’s rights as guaranteed by the ADA;

                 b) The Court enter an Order requiring Defendant to update its

                     www.latam.com website to remove barriers in order that individuals with

                     visual disabilities can access the Website and effectively communicate

                     with the Website to the full extent required by Title III of the ADA;

                 c) The Court enter an Order requiring Defendant to update all electronic

                     documents made available to the public to remove barriers in order that

                     individuals with visual disabilities can access the electronic documents to

                     the full extent required by Title III of the ADA;

                 d) pursuant to 42 U.S.C. §12188(a)(2), enter an Order for permanent

                     injunction which directs Defendant to take all steps necessary to bring the

                     electronic documents which it provides on its electronic media into full

                     compliance with the requirements set forth in the ADA, and its

                     implementing regulations, so that all electronic documents are fully

                     accessible to, and independently usable by, blind and low sighted

                     individuals, and which further directs that the Court shall retain




                                                   18
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 19 of 20



                 jurisdiction for a period to be determined to ensure that Defendant has

                 adopted and is following an institutional policy that will in fact cause

                 Defendant to remain fully in compliance with the law;

              e) The Court enter an Order requiring Defendant to clearly display the

                 universal disabled logo12 and indication of website accessibility13 within

                 its Website. Such a clear display is to insure that individuals who are

                 disabled are aware of the availability of the accessible features of the

                 www.latam.com website;

              f) The Court enter an Order compelling Defendant to contract with an

                 independent ADA expert/consultant for the purposes of that ADA

                 expert/consultant review Defendant’s policies, practices and procedures

                 for five years commencing from the date of the Court’s Order to insure

                 that Defendant is in compliance with the ADA;

              g) The Court enter an order requiring Defendant to retain an accessibility

                 coordinator and a third party consultant to review and guide Defendant

                 through its accessibility creation and procedures to insure compliance

                 thereto;

              h) The Court enter an order requiring Defendant to provide ongoing support

                 for web accessibility by implementing a website accessibility coordinator,




     12




     13




                                            19
Case 1:19-cv-22260-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 20 of 20



                 a website application accessibility policy, and providing for website

                 accessibility feedback to insure compliance thereto;

              i) The Court enter an Order requiring Defendant retain a qualified

                 consultant acceptable to Plaintiff (“Mutually Agreed Upon Consultant”)

                 who shall assist it in improving the accessibility of its electronic

                 documents so they are accessible to individuals with visual disabilities;

              j) The Court require Defendant engage a (mutually agreed upon) Consultant

                 to perform an automated accessibility audit on a periodic basis to evaluate

                 whether Defendant’s electronic documents continue to be accessible to

                 individuals with visual disabilities;

              k) The Court enter an Order directing Defendant to evaluate its policies,

                 practices and procedures toward persons with disabilities, for such

                 reasonable time so as to allow Defendant to undertake and complete

                 corrective procedures to the Website;

              l) The Court award damages in an amount to be determined at trial;

              m) The Court to award Plaintiff reasonable litigation expenses and attorneys’

                 fees; and

              n) That the Court award such other and further relief as it deems necessary,

                 just and proper.

                 Dated this 3rd day of June, 2019.

                                        Respectfully submitted,

                                             s/Scott Dinin
                                             Scott R. Dinin, Esq.
                                             Scott R. Dinin, P.A.
                                             4200 NW 7th Avenue
                                             Miami, Florida 33127
                                             Tel: (786) 431-1333
                                             inbox@dininlaw.com
                                              20
                                             Counsel  for Plaintiff
